               Case 2:19-cv-01433-RSM Document 1 Filed 09/09/19 Page 1 of 5




 1   Douglas M. Lash WSBA No. 48531
     McKENZIE ROTHWELL BARLOW
 2   & COUGHRAN, P.S.
     1325 Fourth Ave, Suite 910
 3   Seattle WA 98101
     Tel. (206) 224-9900
 4   Fax (206) 224-9820
     douglasl@mrbclaw.com
 5

 6
                                   UNITED STATES DISTRICT COURT
 7                           FOR THE WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8
     BOARD OF TRUSTEES OF THE SOUND
 9   RETIREMENT TRUST,

10                                 Plaintiff,             NO.

11            v.

12   WIITAMAKI JEWELRY STORE, INC.,                       COMPLAINT FOR COLLECTION OF
     UBI No. 141006906, and MICHAEL                       EMPLOYER WITHDRAWAL
13   GIRON, a Washington Resident, jointly                LIABILITY
     and severally,
14
                                   Defendants.
15

16
             For its complaint, Plaintiff alleges as follows:
17
                              I.       PARTIES, JURISDICTION AND VENUE
18
             1.           Plaintiff is the Board of Trustees of the Sound Retirement Trust (“Trust”).
19
     The Trust is an “employee pension benefit plan” as defined in Section 3(2) of the Employee
20
     Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. § 1002(2), and
21
     a “multiemployer plan” as defined in ERISA § 4001(a)(3), 29 U.S.C. § 1301(a)(3). Plaintiff
22
     is the “plan sponsor” of the Trust, as defined in ERISA § 4001(a)(10), 29 U.S.C. §

     COMPLAINT FOR COLLECTION OF EMPLOYER                                   McKENZIE ROTHWELL BARLOW &
                                                                                    COUGHRAN, P.S.
     WITHDRAWAL LIABILITY - 1                                                 1325 FOURTH AVE, SUITE 910
                                                                                   SEATTLE, WA 98101
                                                                                     (206) 224-9900

      4200 704 ui031203
               Case 2:19-cv-01433-RSM Document 1 Filed 09/09/19 Page 2 of 5




 1   1301(a)(10).

 2           2.           Defendant Wiitamaki Jewelry Store Inc. (“Wiitamaki”) is a Washington state

 3   corporation having its principal business location in Aberdeen, Washington.

 4           3.           Wiitamaki is an “employer” as defined in ERISA §3(5), 29 U.S.C. § 1002(5).

 5           4.           Michael Giron is a resident of Washington State, the owner of Wiitamaki,

 6   and he owns the land upon which Wiitamaki operated.

 7           5.           This Court has jurisdiction over this action pursuant to ERISA §§ 4301 and

 8   4221(b), 29 U.S.C. § 1451 and 29 U.S.C. § 1401(b), respectively.

 9           6.           Venue is properly laid in this Court pursuant to ERISA § 4301(d), 29 U.S.C.

10   § 1451(d), because the Trust is administered within this judicial district.

11                             II. CLAIM FOR RELIEF:
                    SOUND RETIREMENT TRUST WITHDRAWAL LIABILITY
12
             7.           The Trust re-alleges the facts set forth in paragraphs 1 through 6 above as if
13
     stated fully herein and further allege as follows:
14
             8.           The “plan year” of the Trust for purposes of ERISA § 4205, 29 U.S.C. §
15
     1385, begins July 1st and ends the following June 30th.
16
             9.           Prior to August 2016, Wiitamaki was obligated to make employer
17
     contributions to the Trust on behalf of certain employees under the terms of one or more
18
     collective bargaining agreements.
19
             10.          On August 7, 2016, Wiitamaki permanently ceased to have an obligation to
20
     contribute to the Trust.
21
             11.          On August 7, 2016, Wiitamaki had a complete withdrawal from the Trust for
22
     the purposes of ERISA § 4203, 29 U.S.C. § 1383.

     COMPLAINT FOR COLLECTION OF EMPLOYER                                     McKENZIE ROTHWELL BARLOW &
                                                                                      COUGHRAN, P.S.
     WITHDRAWAL LIABILITY - 2                                                   1325 FOURTH AVE, SUITE 910
                                                                                     SEATTLE, WA 98101
                                                                                       (206) 224-9900

      4200 704 ui031203
               Case 2:19-cv-01433-RSM Document 1 Filed 09/09/19 Page 3 of 5




 1           12.          As a result of its complete withdrawal, the Trust determined that Wiitamaki

 2   owes $256,574.00 in withdrawal liability.

 3           13.          By letter dated November 30, 2017, the Trust notified Wiitamaki in writing

 4   of its withdrawal liability assessment and demanded payment in accordance with a

 5   withdrawal liability installment schedule which requires 80 quarterly payments of

 6   $2,444.50. The first payment was due January 1, 2018.

 7           14.          Wiitamaki has not asked for a review of the assessment or requested

 8   additional information or documentation from the Trust.

 9           15.          Wiitamaki did not request arbitration in accordance with ERISA § 4221(a);

10   29 U.S.C. § 1401(a).

11           16.          Wiitamaki made its first five quarterly payments that were due on January 1,

12   2018, April 1, 2018, July 1, 2018, October 1, 2018, and January 1, 2019.

13           17.          Wiitamaki has not made its quarterly payments that were due on April 1,

14   2019 and July 1, 2019, respectively.

15           18.          By letters dated June 5, 2019 and June 19, 2019, the Trust notified Wiitamaki

16   that the payments had not been received and that the outstanding payments must be made

17   within 60 days to avoid a default pursuant to Section 4219(c)(5) of ERISA, 29 U.S.C.

18   § 1399(c)(5).

19           19.          More than sixty days have now passed since the Trust’s June 5, 2019 and

20   June 19, 2019 letters. Wiitamaki failed to make the required payment and is accordingly in

21   default pursuant to Section 4219(c)(5) of ERISA, 29 U.S.C. § 1399(c)(5).

22           20.          Pursuant to ERISA § 4221(b)(1), 29 U.S.C. § 1401(b)(1), Wiitamaki owes


     COMPLAINT FOR COLLECTION OF EMPLOYER                                     McKENZIE ROTHWELL BARLOW &
                                                                                      COUGHRAN, P.S.
     WITHDRAWAL LIABILITY - 3                                                   1325 FOURTH AVE, SUITE 910
                                                                                     SEATTLE, WA 98101
                                                                                       (206) 224-9900

      4200 704 ui031203
                Case 2:19-cv-01433-RSM Document 1 Filed 09/09/19 Page 4 of 5




 1   the Trust immediate payment of $269,825.75.

 2           21.          Under the terms of the Trust Agreement and ERISA §§ 4301(b), 515, and

 3   502(g)(2), Wiitamaki is obligated to pay liquidated damages, interest, reasonable attorney’s

 4   fees, and costs and expenses of suit to be determined upon motions at trial. 29 U.S.C. §§

 5   1451(b), 1145, 1132(g)(2).

 6                III.      CLAIM FOR RELIEF III - CONTROL GROUP LIABILITY

 7           22.          The Trust re-alleges the facts set forth in paragraphs 1 through 21 as above as

 8   if stated fully herein and further allege as follows:

 9           23.          Michael Giron was the owner of Wiitamaki at the time of its withdrawal from

10   the Trust.

11           24.          Michael Giron owned, in his personal capacity, the real estate which was

12   rented to or used by Wiitamaki at the time of Wiitamaki’s withdrawal from the Trust.

13           25.          Michael Giron was operating as a “trade or business” by renting or allowing

14   Wiitamaki to use the real estate which he owned.

15           26.          Michael Giron is in the same controlled group as Wiitamaki due to common

16   control.

17           27.          Accordingly, Michael Giron is jointly and severally liable for the immediate

18   payment of $269,825.75 to the Trust in withdrawal liability because he is in the same control

19   group as Wiitamaki as defined by ERISA § 4001(b)(1); 29 U.S.C. § 1301(b)(1).

20           28.          Michael Giron is jointly and severally liable for the payment of liquidated

21   damages, interest, reasonable attorney’s fees, and costs and expenses of suit, to be

22


     COMPLAINT FOR COLLECTION OF EMPLOYER                                      McKENZIE ROTHWELL BARLOW &
                                                                                       COUGHRAN, P.S.
     WITHDRAWAL LIABILITY - 4                                                    1325 FOURTH AVE, SUITE 910
                                                                                      SEATTLE, WA 98101
                                                                                        (206) 224-9900

      4200 704 ui031203
               Case 2:19-cv-01433-RSM Document 1 Filed 09/09/19 Page 5 of 5




 1   determined upon motions or at trial, as provided by the terms of the Trust Agreements and

 2   Sections 4301(b), 515, and 502(g)(2) of ERISA, 29 U.S.C. §§ 1451(b), 1145, 1132(g)(2).

 3           WHEREFORE, plaintiff prays for judgment as follows:

 4           (a)          For withdrawal liability to Sound Retirement Trust from Wiitmaki Jewelry

 5                        Store Inc. in the amount of $269,825.75 with interest thereon determined in

 6                        accordance with ERISA §§ 4219(c)(6) and 4221(b)(1); 29 U.S.C. §§

 7                        1399(c)(6) and 1401(b)(1);

 8           (b)          For withdrawal liability based on controlled group liability from Michael

 9                        Giron, jointly and severally, in the amount of $269,825.75 with interest

10                        thereon determined in accordance with ERISA §§ 4219(c)(6) and 4221(b)(1);

11                        29 U.S.C. §§ 1399(c)(6) and 1401(b)(1);

12           (c)          For attorney fees and costs, pursuant to ERISA § 502(g), 29 U.S.C. §

13                        1132(g); and

14           (d)          For such other and further relief as this Court deems just and equitable.

15           DATED this 9th day of September, 2019.

16                                                       /s/ Douglas M. Lash
                                                        Douglas M. Lash WSBA No. 485311
17                                                      McKENZIE ROTHWELL BARLOW
                                                         & COUGHRAN, P.S.
18                                                      1325 Fourth Ave., Suite 910
                                                        Seattle WA 98101
19                                                      Tel. (206) 224-9900
                                                        Fax (206) 224-9820
20                                                      douglasl@mrbclaw.com
                                                        Attorneys for Plaintiff
21

22


     COMPLAINT FOR COLLECTION OF EMPLOYER                                       McKENZIE ROTHWELL BARLOW &
                                                                                        COUGHRAN, P.S.
     WITHDRAWAL LIABILITY - 5                                                     1325 FOURTH AVE, SUITE 910
                                                                                       SEATTLE, WA 98101
                                                                                         (206) 224-9900

      4200 704 ui031203
